202 F.2d 211
John H. CALOMERIS, Appellantv.UNITED STATES of America, Appellee.
No. 11367.
United States Court of Appeals District of Columbia Circuit.
Argued January 6, 1953.
Decided January 6, 1953.

Appeal from the United States District Court for the District of Columbia.
William B. Harris, Washington, D. C., with whom Curtis P. Mitchell, Washington, D. C., was on the brief, for appellant. B. Dabney Fox and Frank D. Reeves, Washington, D. C., also entered appearances for appellant.
Joseph M. Howard, Asst. U. S. Atty., Washington, D. C., with whom Charles M. Irelan, U. S. Atty. and John D. Lane, Asst. U. S. Atty., Washington, D. C., were on the brief, for appellee.
Before EDGERTON, PRETTYMAN and BAZELON, Circuit Judges.
PER CURIAM.


1
Appellant was convicted of illegal sale, 26 U.S.C. § 2553(a), and of illegally facilitating the concealment and sale, 21 U.S.C. § 174, of narcotics. His motion below to suppress certain evidence was properly denied. Brinegar v. United States, 1949, 338 U.S. 160, 69 S.Ct. 1302, 93 L.Ed. 1879; and Mills v. United States, 1952, 90 U.S.App. D.C. 365, 196 F.2d 600, certiorari denied, 1952, 344 U.S. 826, 73 S.Ct. 27. And since the other points raised were all without merit, the judgment is affirmed.


2
Affirmed.